Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 3, 7-8, 14-18, 20 are previously withdrawn from consideration as a result of a restriction requirement, these claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Cole on 5/26/22.

The application has been amended as follows:
Claims 1, 3, 7-8, 14-18, 20: (rejoined)


		1.	(Withdrawn - Currently amended) An electronic device having an interior and an exterior, comprising:
			an array of pixels configured to display an image;
			a housing having a display cover layer portion that overlaps the array of pixels, wherein the housing separates the interior from the exterior, wherein the display cover layer portion has an opening forming an optical and audio port,  wherein the display cover layer has first and second opposing sides, and wherein the first side faces the array of pixels;
			a port cover in the opening, wherein the port cover covers the optical and audio port;
			a structure in the interior that forms a passageway aligned with the opening, wherein the structure is coupled to the first side of the display cover layer;
			an audio component coupled to the optical and audio port through the passageway and configured to emit sound through the passageway and the port cover; and
			an optical component coupled to the optical and audio port, wherein light associated with the optical component passes through the passageway.

		2.	(Canceled)

		3.	(Withdrawn - Currently amended) The electronic device defined in claim [[2]] 1 wherein the speaker has a transparent diaphragm through which the light passes to the ambient light sensor.

		4-6. (Canceled)

		7.	(Withdrawn – Currently amended) The electronic device defined in claim [[3]] 1 wherein the port cover has a mesh with mesh openings, wherein the sound passes through the mesh openings, and wherein the light passes through the mesh openings.

		8.	(Withdrawn) The electronic device defined in claim 1 wherein the audio component comprises a speaker with a diaphragm and wherein the electronic device further comprises a light-emitting device that emits light towards the transparent diaphragm and a light-detecting device that detects light that has reflected from the transparent diaphragm.

		9.	(Currently amended) An electronic device having an interior and an exterior, comprising:
			pixels configured to display an image;
			a housing having a transparent portion that overlaps the array of pixels, wherein the housing encloses the interior and is surrounded by the exterior;
			an optical and audio port formed in an opening in the transparent portion;
			a port cover in the opening, wherein the port cover [[that]] covers the optical and audio port;
			a speaker configured to emit sound through the port cover; 
			a structure in the interior region, wherein the structure is coupled to the transparent portion and forms a passageway aligned with the opening, and wherein the structure [[that]] conveys sound between the speaker and the port cover through the passageway; and
			an ambient light sensor configured to receive light through the port cover and the passageway.

		10.	(Previously presented) The electronic device defined in claim 9 wherein the speaker and ambient light sensor are formed in the interior.

		11.	(Original) The electronic device defined in claim 10 further comprising a light-diffusing structure in the passageway.

		12.	(Original) The electronic device defined in claim 11 wherein the light-diffusing structure comprises a textured reflective coating.

		13.	(Original) The electronic device defined in claim 10 wherein the speaker has a speaker box formed from the structure.

		14.	(Withdrawn) The electronic device defined in claim 10 wherein the structure forms a sidewall of the passageway and wherein the ambient light sensor is mounted on the sidewall.

		15.	(Withdrawn) The electronic device defined in claim 10 further comprising an optical structure supported by the structure that is configured to reflect light received through the port cover to the ambient light sensor.

		16.	(Withdrawn) The electronic device defined in claim 9 further comprising a light guide configured to receive light that has passed through the port cover and configured to provide the received light to the ambient light sensor.

		17.	(Withdrawn) The electronic device defined in claim 16 wherein the light guide has an audio passageway through which sound emitted by the speaker passes.

		18.	(Withdrawn – Currently amended) An electronic device having an interior and an exterior, comprising:
			a housing that separates the interior from the exterior;
			a display having an array of pixels that form an active area, having an inactive area without pixels, and having a display cover layer that overlaps the active and inactive areas, wherein the display cover layer has a display cover layer opening in the inactive area;
			an optical and audio port formed in an opening in the display cover layer;
			a port cover in the opening, wherein the port cover covers the optical and audio port;
			a structure in the interior that forms a passageway aligned with the opening, wherein the structure is coupled to the display cover layer;
			a speaker configured to emit sound through the passageway in the interior to the port cover and through the display cover layer opening; and
			an ambient light sensor configured to detect light that passes through the passageway and the display cover layer opening. 

		19.	(Canceled)

		20.	(Withdrawn – Currently amended) The electronic device defined in claim [[19]] 18 wherein the optical component comprises a color ambient light sensor.


Allowable Subject Matter
Claims 1, 3, 7-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a port cover in the opening, wherein the port cover covers the optical and audio port; a structure in the interior that forms a passageway aligned with the opening, wherein the structure is coupled to the first side of the display cover layer; an audio component coupled to the optical and audio port through the passageway and configured to emit sound through the passageway and the port cover; and an optical component coupled to the optical and audio port, wherein light associated with the optical component passes through the passageway, as set forth in the combination of the independent claims.
With respect to claim 9, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a port cover in the opening, wherein the port cover  covers the optical and audio port; a speaker configured to emit sound through the port cover; a structure in the interior region, wherein the structure is coupled to the transparent portion and forms a passageway aligned with the opening, and wherein the structure conveys sound between the speaker and the port cover through the passageway; and an ambient light sensor configured to receive light through the port cover and the passageway, as set forth in the combination of the independent claims.
With respect to claim 18, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: an optical and audio port formed in an opening in the display cover layer; a port cover in the opening, wherein the port cover covers the optical and audio port; a structure in the interior that forms a passageway aligned with the opening, wherein the structure is coupled to the display cover layer; a speaker configured to emit sound through the passageway in the interior to the port cover and through the display cover layer opening; and an ambient light sensor configured to detect light that passes through the passageway and the display cover layer opening, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Berumen (US 20130025904) in view of Gordon (US 20190361694) and further in view of Hon (US 9690036), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841